Opinion filed February 4, 2021




                                       In The

        Eleventh Court of Appeals
                                    __________

                                 No. 11-20-00270-CV
                                     __________

            IN THE ESTATE OF GEORGE ALLEN BEAN
                 A/K/A GEORGE ALLEN BEANE


                 On Appeal from the County Court at Law No. 2
                             Ector County, Texas
                       Trial Court Cause No. 23574-CC


                     MEMORANDUM OPINION
      Appellant, Tristan Beane, filed a notice of appeal from the trial court’s order
removing Appellant as the administrator of the Estate of George Allen Bean a/k/a
George Allen Beane. When the appeal was docketed in this court on December 1,
2020, the clerk of this court requested that Appellant forward the $205 filing fee and
a docketing statement to this court on or before December 14, 2020. We notified
Appellant by letter dated January 7, 2021, that the filing fee and docketing statement
were past due. In that letter, we directed Appellant to pay the $205 filing fee and
file the docketing statement on or before January 19, 2021, and we informed
Appellant that failure to do so “may result in dismissal of the case.” As of this
date, we have not received the filing fee or the docketing statement, nor have we
received any type of response from Appellant.
      Because Appellant has failed to pay the required filing fee in this appeal and
has failed to comply with this court’s directives, we dismiss the appeal. See TEX. R.
APP. P. 5, 42.3.


                                                    PER CURIAM


February 4, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         2